DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1,11,13,14,16,17,20 been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder means: “main control section”; “wireless control section”; “clock synchronization management section”; “display section” and “application section” with functional language configured to without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
 A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figures 5-9 (para. 0035-0041) describe main control section correspond to a host processor (structure); a wireless control section is a functional block that assumes all wireless protocol functions for communication layers; a clock synchronization management section corresponds to device clock; a display section correspond to user interface display and application section corresponds to processor to process based on the first clock.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          Regarding claim 1, the term "a clock synchronization state" is vague and leaves the reader in doubt as to the meaning of the technical feature to which it refers. In particular it is not clear if the synchronization state refers to the synchronization between the first clock and the second clock or between a clock of the 
           Regarding claim 3, the phrase "i.e" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
          Regarding claim 6 which refers to "the asynchronous status", however for the reason given in for claim 3 above, no "asynchronous status" was previously defined. The subject-matter of claim 6 is therefore not clear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10,13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldana (U.S.Pub. # 2016/0262122).
          Regarding claims 1,16,17, Aldana discloses a wireless apparatus (fig. 1) comprising: a main control section configured to manage time using a first clock (see 1111, 11142 of fig. 15; para. 0068); a wireless control section configured to manage time using a second clock (para. 0064; “MAC sublayer entity MLME”); and a clock synchronization management section configured to manage a clock synchronization state (Aldana implicitly refers to synchronization protocol IEEE 1588, para. 0054), wherein the wireless control section notifies another wirelessly connected wireless apparatus of information regarding the clock synchronization state through transmission of a frame (fig. 10; para.0064-0065).
          Regarding claim 2,18, Aldana discloses wherein the information regarding the clock synchronization state includes information regarding synchronization status (see state in para. 0064-0065).  
        Regarding claim 7, Aldana discloses wherein the information regarding the clock synchronization state further includes criteria for determining the synchronization status (para. 0064-0065). 
       Regarding claim 8, Aldana disclose wherein the information regarding the clock synchronization state further includes information regarding a transmission failure probability of the frame (see ACK frame in para. 0037).  
         Regarding claim 9, Aldana disclose wherein the information regarding the clock synchronization state further includes53 information regarding a wireless traffic load (see messages in para 0041-0042). 
      Regarding claim 10, Aldana discloses wherein the information regarding the clock synchronization state further includes information regarding clock drift between the second clock and that of the other wireless apparatus (para.0039).
      Regarding claim 11, Aldana discloses wherein the wireless control section transmits to the other wireless apparatus information for associating the first clock with the second clock through transmission of the frame and the associating information further includes information regarding a clock difference between the two clocks (para. 0042,0043).
      Regarding claim 12, Aldana discloses wherein the associating information further includes information regarding a clock granularity ratio between the two clocks (para. 0058).  
       Regarding claim 13, Aldana discloses wherein the wireless control section transmits the information regarding the clock synchronization state as part of the frame for measuring the time of the wireless control section relative to the other wireless apparatus (para. 0064-0065).
       Regarding claim 14, Aldana discloses a display section configured to display a user interface based on the 54 information regarding the clock synchronization state (see display in para. 0072; para. 0064-0065).
     Regarding claim 15, Aldana discloses wherein, if the asynchronous status is prolonged for a predetermined time period, the clock synchronization management section causes the display section to display the user interface requesting a user to determine whether or not to relax synchronization completion determination criteria for use by the own station, the clock synchronization management section further changing the synchronization criteria if the user accepts the relaxation of the criteria (para. 0058,0059).
      Regarding claim 19, Aldana discloses wherein, if the synchronization status indicates unsynchronizable status due to rigorous synchronization criteria, the display section displays the user interface requesting a user to determine whether or not to relax the criteria for synchronization with the other wireless apparatus, and if the user accepts the relaxation of the criteria for synchronization with the other wireless apparatus, the wireless control section notifies the other wireless apparatus of the relaxation of the synchronization criteria through transmission of the frame (para. 0058,0059).  
      Regarding claim 20, Aldana discloses an application section configured to perform processing based on the first clock (para.0069).


Allowable Subject Matter
Claims 3-6, 11,12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416